Citation Nr: 1737965	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to increases in the ratings for bilateral hearing loss (currently rated 10 percent prior to September 16, 2010; 20 percent prior to August 20, 2011; and 30 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to March 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated as noncompensable, effective November 24, 2008.  The Veteran then perfected a timely appeal for an increased initial disability rating.  

A May 2014 Board decision granted increased disability ratings for bilateral hearing loss of 10 percent prior to September 16, 2010; 20 percent prior to August 20, 2011; and 30 percent from that date.  The Veteran then appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2014 Court Order granted the parties' Joint Motion for Remand (JMR) regarding the May 2014 Board denials of disability ratings in excess of the ratings granted and remanded the claim to the Board for compliance with directives specified by the JMR.

Additionally, the Board subsequently remanded the matter in March 2015, and in August 2015, the Board again denied the Veteran's claim for ratings in excess of those previously granted.  The Veteran then appealed the August 2015 denial to the Court, challenging only the denial of an extraschedular rating.  A May 2017 Court Order granted the parties' JMR and remanded this matter to the Board for compliance with the instructions included in the JMR.  The case has been returned to the Board for appellate review.

As previously noted, the issue of entitlement to a rating in excess of 10 percent for tinnitus has been raised by the record in a January 2015 statement by the Veteran's representative, but has not been adjudicated by Agency of Original Jurisdiction (AOJ).  As there is no indication that the AOJ has acted on the referral, the issue is AGAIN referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

During a June 2009 audiology consultation, the Veteran reported that he experienced unsteadiness with occasional loss of balance due to his hearing loss.  In an August 2009 record, he reported occasional dizziness as a result of his hearing loss.  In his September 2010 notice of disagreement, he reported that he experienced "the area around [him] spinning" as a result of his hearing loss and tinnitus.  While this evidence was addressed in the Board's August 2015 denial, the May 2017 JMR noted that the Board did not specifically determine whether these symptoms are, in fact, associated with the Veteran's hearing loss and whether such symptoms are adequately contemplated by the rating criteria.  Accordingly, a medical opinion is required to address the nature of the relationship between the Veteran's reports of unsteadiness, dizziness/spinning, and loss of balance with his service-connected bilateral hearing loss.

Additionally, if the Veteran's reports of unsteadiness, dizziness/spinning, and loss of balance are symptoms of his service-connected bilateral hearing loss, the Veteran's disability picture is not contemplated by the Rating Schedule and a referral of the case for extraschedular consideration is required.   See Doucette v. Shulkin, 28 Vet. App. 366 (2017) and Thun v. Peake, 22 Vet. App. 111 (2008).  As the Board does not have the authority to assign an extraschedular rating in the first instance, referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the assignment of an extraschedular rating is warranted for the Veteran's service-connected bilateral hearing loss.  As such, a remand is necessary.  38 C.F.R.            § 3.321(b).  




Accordingly, the case is REMANDED for the following:

1.  Forward the complete record to an appropriate examiner to determine the nature of the relationship between the Veteran's reports of unsteadiness, dizziness/spinning, and loss of balance and his service-connected bilateral hearing loss.

Based on a review of the record, the examiner should specifically state whether it is at least as likely as not (DEFINED AS A 50% OR GREATER POSSIBILITY) that the Veteran's unsteadiness, dizziness/spinning, and/or loss of balance are symptoms of his service-connected bilateral hearing loss OR whether they are a separate disability (or disabilities).

IF the examiner concludes that these symptoms are a separate disability (or disabilities), then the examiner should specifically state whether it is at least as likely as not that that these symptoms are caused by or in any other way related to the Veteran's bilateral hearing loss.

If the examiner determines that an opinion cannot be provided without an examination, one should be scheduled.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2.  After completion of the foregoing, the AOJ should review the opinion.  If the examiner determines that unsteadiness, dizziness/spinning, and/or loss of balance are at least as likely as not symptoms of the Veteran's service-connected bilateral hearing loss, then the AOJ should refer the issue of entitlement to an extraschedular rating to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for initial adjudication.  As required by recent case law, the resulting decision by the Under Secretary or Director MUST include (1) a statement of reasons for the decision and (2) a summary of the evidence considered.   Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015); see 38 U.S.C.A. § 5104.

If the examiner determines that unsteadiness, dizziness/spinning, and loss of balance are separate disabilities that are caused by or related to the Veteran's service-connected bilateral hearing loss, then the AOJ should take appropriate action, to include considering whether a separate grant of (secondary) service connection is warranted. 

	(CONTINUED ON NEXT PAGE)










3.  Thereafter, review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


